Citation Nr: 0102556	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-03 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease, status post balloon angioplasty, currently evaluated 
as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from February 1941 to 
August 1945; he was detained as a prisoner of war (POW) of 
the German government from December 16, 1944, to March 30, 
1945.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of January 
1997, by the Pittsburgh Regional Office (RO), which granted 
service connection for coronary artery disease, status post 
balloon angioplasty, and assigned a 30 percent disability 
rating, effective from September 1, 1994.  The appeal was 
received at the Board in September 2000.  

In November 2000, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, the appeal was returned to the Board in December 
2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in January 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's coronary artery disease, status post 
balloon angioplasty, has not resulted in acute coronary 
thrombosis or occlusion, there is no history of repeated 
anginal attacks, and it does not preclude more than light 
manual labor.  The veteran is able to achieve a workload of 7 
METS prior to the onset of dyspnea, fatigue, angina, 
dizziness, or syncope, and has not demonstrated left 
ventricular dysfunction.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
coronary artery disease, status post balloon angioplasty, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000), Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 
4.7, 4.104, Diagnostic Code 7005 (2000); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The record indicates that the veteran served on active duty 
during World War II, and was held as a POW of the German 
government from December 16, 1944 to March 30, 1945.  Service 
medical records are negative for any complaints or findings 
referable to heart disease.  

Medical evidence of record from 1946 through the 1970's, 
including VA as well as private treatment reports, reflects 
clinical evaluation and treatment for several disabilities, 
including a skin disorder, an eye disorder, residuals of 
frostbite and a nervous disorder.  These records do not 
reflect any complaints or treatment for heart disease.  

Received in July 1980 were private treatment reports dated 
from April 1974 to April 1978, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including complaints of chest pain.  The 
records indicate that the veteran was admitted to a hospital 
in April 1974 after developing retro-sternal pain which 
increased in character; the provisional diagnoses were 
myocardial infarction and esophageal spasm.  The veteran was 
admitted to the emergency room and placed on oxygen, and an 
electrocardiogram (EKG) and chest X-ray were performed.  The 
EKG and X-ray studies were both reported to be normal.  The 
discharge diagnosis was esophageal spasm.  The veteran was 
readmitted to the hospital in December 1974 following an 
attack of chest pain, which had no radiation into the arms or 
neck, or across the chest; there was no diaphoresis.  The 
diagnosis was possible esophageal spasm.  He was seen at a 
clinic in April 1978 for complaints of chest pain for 4 
hours; he also reported a history of sharp pain on the left 
side of his chest for the past hour.  The impression was 
angina pectoris.  

Medical evidence of record in the 1980's, including VA as 
well as private treatment reports, shows that the veteran 
continued to receive treatment for several disabilities, 
including complaints of chest pain, variously diagnosed.  He 
was seen in August 1982, when he arrived in the emergency 
room complaining of chest pain radiating to the neck and with 
numbness to both arms; it was also noted that he had 
previously had an episode of a similar type of pain several 
years before, for which he had been hospitalized; no definite 
infarction was found at that time.  It was reported that the 
veteran had been in good health since then, and had not taken 
any medication and had no chest pain; the onset of the pain 
was sudden, and remained.  The provisional diagnosis was 
"rule out" myocardial infarction and angina pectoris; 
following a complete evaluation, the final diagnosis was 
hiatal hernia.  The veteran was again seen in March 1984, for 
complaints of chest pain.  Examination revealed no evidence 
of dyspnea, cyanosis, or jaundice; the heart had normal rate 
and rhythm.  The provisional diagnosis was possible angina 
pectoris, and "rule out" myocardial infarction.  The final 
diagnosis was acute myositis and hyperventilation.  

The veteran's initial claim for service connection for heart 
disease (filed on a VA Form 21-4138) was received in 
September 1994.  He contended that he had developed a heart 
condition as a result of severe malnutrition during his 
period of captivity while on active duty.  

Submitted in support of the veteran's claim was a private 
hospital report, dated in March 1992, indicating that the 
veteran was in excellent health until March 4, 1992, when he 
sustained an inferior wall myocardial infarction.  At that 
time, he denied any prior history of chest pain, per se, 
although he admitted to approximately a 20-year history of 
what had been previously attributed to costochondritis.  It 
was noted that previous EKGs had been negative in diagnosing 
myocardial symptoms.  The veteran said he had been given some 
nitroglycerin by a friend, but the tablets were old and gave 
no relief.  On admission, he had dyspnea, diaphoresis, and 
right arm pain.  He had no prior history of diabetes, 
hypertension, or a borderline cholesterol level in the past; 
he had a 50- to 60-pack-year smoking history, but had quit 4 
years before, and there was no family history of cardiac 
disease.  It was noted that the veteran had a positive EKG 
for ST and V6 ischemia, with inferior infarct and evolution.  
It was reported that the veteran had mitral regurgitation.  
Following an examination, the clinical assessment was of an 
acute inferior wall myocardial in ans active, previously 
healthy individual.  The veteran was readmitted to the 
hospital in March 1992, for a left heart catheterization and 
balloon angioplasty; the  procedure was performed 
successfully, with excellent immediate post PTCA status.  The 
diagnosis was coronary artery disease.  

The veteran was afforded a VA compensation examination in May 
1997, at which time he indicated that, following the 
angioplasty, he was left with residual occasional chest pain, 
possibly two episodes per month.  The veteran indicated that 
he took aspirin as well as Cardizem; he denied any other 
specific symptoms.  On examination, the heart was reported to 
be regular.  His blood pressure reading was 130/70.  He had 
normal pulsation as well as skin appearance as well as skin 
temperature.  It was noted that an EKG showed normal sinus 
rhythm, with no evidence of acute injury.  The pertinent 
diagnosis was history of coronary artery disease with 
residual chest pain, mild in nature.  

The veteran was afforded another VA examination in March 
1999, at which time he stated that was able to walk a 
variable distance before he became light-headed, with chest 
discomfort; he stated that he was able to walk a mile on 
level ground.  On examination, the veteran had normal sinus 
rhythm, with a rate of 63 per minute.  The electrocardiogram 
showed small Qs in the II, III, and aVF, but was otherwise 
within normal limits.  The blood pressure was recorded at 
158/84, and the weight was 145 pounds.  The veteran had no 
carotid bruits.  The chest was clear to auscultation and 
percussion.  The heart was not large to physical examination.  
There was a regular rhythm, and first and second heart sounds 
were present.  There were no murmurs.  The second heart sound 
was single.  The examination of the abdomen disclosed no 
enlarged liver or spleen.  The abdominal aorta was not 
palpable.  There were no femoral bruits.  Peripheral pulses 
were palpable and equal; there was no peripheral edema.  The 
impression was atherosclerotic heart disease.  

In October 1999, the veteran was again seen for VA 
examination of his heart disease.  At that time, it was noted 
that he had undergone an exercise stress test the previous 
day, at which he reached a peak heart rate of 129 per minute, 
which was 73 percent of his maximum predicted heart rate.  
The test was stopped due to fatigue; the peak heart rate was 
128/70.  The double product was 20, 000, 382.  The veteran 
reached 7 METS of activity by virtue of having completed 6 
minutes and 6 seconds of the second stage of the Bruce 
protocol, which documents the patient's exercise tolerance in 
minutes.  The thallium study was reported; the impression was 
that the electrocardiographic changes were nondiagnostic.  He 
had average functional capacity with PACs and PVCs during the 
study; the electrocardiogram was considered to be a 
technically poor interpretation.  

Received in January 2000 were VA progress notes dated from 
September 1999 to October 1999, which reflect clinical 
evaluation of the veteran's heart disease.  The records 
indicate that the veteran was seen in September 1999 for 
evaluation of his stable anginal symptoms.  It was noted that 
he had had angina symptoms for many years, and his cardiac 
history dated back to the 1960s, when he suffered his first 
attack.  He had had no further attacks since that time, but 
underwent an angioplasty due to angina symptoms in 1994.  It 
was noted that he had felt improvement of his symptoms at 
that time, but they had recurred at an unknown later time, 
and had been stable over the past several years; currently, 
he noted that he would suffer angina if he walked up a flight 
of stairs fast, but if he took his time he would not get any 
angina.  He was able to walk approximately 8 to 10 blocks on 
level ground at a moderate pace without any angina.  He had 
no orthopnea, paroxysmal nocturnal dyspnea, or pedal edema.  
He had no history of syncope or presyncope.  An EKG showed 
sinus rhythm and was otherwise normal.  The assessment was 
stable angina.  

A VA compensation examination conducted in March 2000 reflect 
findings very similar to those reported during the October 
1999 VA examination.  

II.  Legal analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  But see 
generally Fenderson v. West, 12 Vet.App 119 (1999) 
(concerning the application of "staged" ratings in certain 
cases in which a claim for a higher evaluation stems from an 
initial grant for service connection for the disability at 
issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating disabilities of the cardiovascular system.  62 Fed. 
Reg. 62,507 (1997) (codified at 38 C.F.R. § 4.104).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet.App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the February 1998 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of both the pre-1998 and 
the revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet.App. 384, 393-394 (1993).  

Prior to January 1998, Diagnostic Code 7005 provided a 30 
percent evaluation for a veteran for whom, following a 
typical coronary occlusion or thrombosis or with a history of 
substantiated anginal attack, ordinary manual labor is 
feasible.  A veteran for whom, following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor is not feasible, is entitled to a 60 percent 
evaluation.  Under those criteria, a veteran is entitled to a 
100 percent evaluation during and for six months following 
acute illness from coronary occlusion or thrombosis with 
circulatory shock, and after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 
(1997).  

Following the January 1998 revision, DC 7005 provides that a 
veteran who, upon a workload of greater than 5 metabolic 
equivalents (METs) but not greater than 7 METs, demonstrates 
dyspnea, fatigue, angina, dizziness or syncope, or shows 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray, is entitled to a 
30 percent evaluation.  A veteran who demonstrates more than 
one episode of acute congestive heart failure in the past 
year or who demonstrates dyspnea, fatigue, angina, dizziness 
or syncope upon a workload of greater than 3 METs but not 
greater than 5 METs, or for left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is entitled to a 60 
percent evaluation.  A veteran who suffers from chronic 
congestive heart failure or demonstrates dyspnea, fatigue, 
angina, dizziness, or syncope upon a workload of 3 METs or 
less, or shows left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is entitled to a 100 
percent evaluation.  

The record clearly shows that the appellant does not meet the 
requirements for a rating in excess of 30 percent under the 
old rating criteria.  Review of the medical records dated 
1992 to 1998, along with the recent reports of VA examination 
and stress test dated October 1999, does not disclose the 
presence of coronary occlusion or thrombosis or a 
substantiated history of repeated anginal attacks since the 
veteran's angioplasty in March 1992.  We note that the 
veteran reported, on VA examination in May 1997, that he had 
occasional residual chest pain, possibly two episodes per 
month; he denied any other specific symptoms.

Moreover, the pertinent evidence of record does not show that 
heart disease precludes more than light manual labor.  The 
May 1997 VA cardiac examiner described the veteran's heart 
disability as mild in nature, and there was no indication 
from the examiner or the veteran that his condition entirely 
precluded more than light manual labor.  The evidence of 
record is also negative for findings or symptoms of 
congestive heart failure.  Clinical findings at the May 1997 
VA examination revealed normal heart rate, blood pressure, 
and carotid pulses.  There were no physically discernable 
cardiac abnormalities, and there was no cyanosis, clubbing, 
or edema of the extremities.  EKG findings of record have 
been routinely normal.  Similar findings were reported during 
a subsequent VA examination in March 1999.  Significantly, 
during a clinic visit in September 1999, the examiner noted 
that the veteran's angina symptoms were stable and were not 
limiting his desired level of activity; it was further noted 
that his electrocardiogram was normal.  

Accordingly, after considering the specific rating criteria 
for the veteran's heart disease, a rating in excess of 30 
percent is not warranted under the old criteria.  See 38 
C.F.R. § 4.104, DC 7005 (1997).  

With respect to the revised regulatory provisions that became 
effective January 1998, the Board also finds that the 
assignment of a rating in excess of 30 percent is not 
warranted.  There is no evidence of record of any episodes of 
acute congestive heart failure in the past year or left 
ventricular dysfunction.  During the veteran's VA authorized 
stress test in October 1999, it was noted that the test was 
stopped due to fatigue, but he did not develop chest pain 
during or following exercise; peak METS was 7.  No 
arrhythmias or conduction disturbances were found, and there 
were no changes in ST segments.  No exercise associated chest 
discomfort was noted.  Moreover, during exercise and 
recovery, there were no significant ECG changes of ischemia.  
Having reviewed the evidence of record, the Board finds that 
the preponderance of the evidence is against a rating greater 
than 30 percent for service-connected coronary artery disease 
under the revised regulatory criteria.  

Consequently, the preponderance of the evidence is against a 
rating greater than 30 percent for the veteran's service-
connected coronary artery disease, status post angioplasty 
under both the old and the new versions of 38 C.F.R. § 4.104, 
DC 7005 (2000).  See Marcoux v. Brown, 9 Vet.App. 289 (1996); 
Karnas v. Derwinski, 1 Vet.App. 308 (1991). 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 
Vet.App. 49, 55-57 (1991).

We further note that, in view of the Court's holding in 
Fenderson, supra, the Board has considered whether the 
veteran was entitled to a "staged" rating for his service-
connected cardiovascular disorder, as the Court indicated can 
be done in this type of case.  We find that, at no time since 
the veteran filed his claim for service connection, has his 
cardiovascular disorder been more disabling than as currently 
rated under the present decision.



ORDER

Entitlement to a rating in excess of 30 percent, for coronary 
artery disease, status post balloon angioplasty, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

